FLETCHER, Judge.
The petitioners (neighboring property owners) seek to overturn certain recent zoning action taken in relation to a five-story commercial structure which had been approved and built some thirty plus years ago with no objection by the property’s neighbors at that time. What the neighbors seek is beyond their grasp. The only method of unraveling this zoning Gordian’s knot would be to backwind the clock by those thirty odd years and prohibit the building’s construction. Such is beyond our or anyone’s ability. As Chief Justice of the United States John Marshall phrased it, “The past cannot be recalled by the most absolute power.”1
The petition for certiorari is denied on the merits.

. Fletcher v. Peck, 10 U.S. (6 Cranch) 87, 135, 3 L.Ed. 162 (1810).